                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                    CIVIL CASE NO. 1:21-cv-00013-MR-WCM


MICHELLE LAUGHTER,               )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )              ORDER
                                 )
DYLAN SIMS, RICHARD M.           )
MADDEN, RICHARD M. MADDEN II, )
and MADDEN’S ACE HARDWARE,       )
                                 )
                   Defendants.   )
________________________________ )

       THIS MATTER is before the Court sua sponte.

       On August 6, 2021, the Court entered an Order directing the Plaintiff

to confirm that service has been made on Defendant Sims or in the absence

of service, to show good cause for her failure to effect service on Sims. [Doc.

18]. The Plaintiff was warned that failure to comply with the Court’s directive

would result in the dismissal of her claims against Sims without prejudice.

[Id. at 3].

       More than fourteen (14) days have passed, and the Plaintiff has not

responded to the Court’s Order. Accordingly, the Plaintiff’s claims against

the Defendant Dylan Sims are dismissed without prejudice.




      Case 1:21-cv-00013-MR-WCM Document 19 Filed 09/09/21 Page 1 of 2
      IT IS, THEREFORE, ORDERED that the Plaintiff’s claims against the

Defendant Dylan Sims are DISMISSED WITHOUT PREJUDICE.

      The Clerk of Court is respectfully directed to issue a notice to the

parties to conduct an initial attorneys’ conference as required by Local Civil

Rule 16.1(a).

      IT IS SO ORDERED.
                           Signed: September 9, 2021




                                         2



     Case 1:21-cv-00013-MR-WCM Document 19 Filed 09/09/21 Page 2 of 2
